Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 1 of 42 Page ID
                                 #:27129




                      EXHIBIT A
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 2 of 42 Page ID
                                 #:27130




                                       PUBLIC HEALTH SERVICE
          COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                FOR INTRAMURAL-PBS CLINICAL RESEARCH
      This Agreement is based on the model Cooperative Research and Development Agreement
      ("CRADA") adopted by the U.S. Public Health Service ("PHS") Technology Transfer Policy
      Board for use by components of the National Institutes of Health ("NIH"), the Centers for
      Disease Control and Prevention ("CDC"), and the Food and Drug Administration ("FDA"),
      which are agencies of the PHS within the Department of Health and Human Services ("HHS").

      This Cover Page identifies the Parties to this CRADA:

                      The U.S. Department of Health and Human Services, as represented by
                                              National Cancer Institute
                    an Institute, Center, or Division (hereinafter referred to as the "ICD") of the
                                            National Institutes of Health

                                                         and

                                                KJte Pharma, Inc,
                                   hereinafter referred to as the "Collaborator'',
                       having offices at 10914 Le Conte Avenue, Los Angeles, CA 90024
                               created and operating under the laws of Delaware.




      PHS ICT-CRADA                              Case Ref. No. _ _             MODEL ADOPTED June 18, 2009
      Page 1 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 3 of 42 Page ID
                                 #:27131




                   COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                         FOR INTRAMURAL-PHS CLINICAL RESEARCH

      Article 1.     Introduction

      This CRADA between ICD and Collaborator will be effective when signed by the Parties, which
      are identified on both the Cover Page and the Signature Page (page 21 ). The official contacts for
      the Parties are identified on the Contacts Information Page {page 22). Public1y available
      information regarding this CRADA appears on the Summary Page (page 23). The research and
      development activities that will be undertaken by ICD and Collaborator in the course of this
      CRADA are detailed in the Research Plan, attached as Appendix A. The staffing, funding, and
      materials contributions of the Parties are set forth in Appendix B. Any changes to the model
      CRADA are set forth in Appendix C.

      Article 2.     Definitions

      The terms listed in this Article will carry the meanings indicated throughout the CRADA. To the
      extent a definition of a term as provided in this Article is inconsistent with a corresponding
      definition in the applicable sections of either the United States Code (U.S.C.) or the Code of
      Federal Regulations (C.F.R.), the definition in the U.S.C. or C.F.R. will control.

             "Adverse Drug Experience" or "ADE" means an Adverse Event associated with the use
             of the Test Article, that is, an event where there is a reasonable possibility that the Tesl
             Article may have caused the event (a relationship between the Test Article and the event
             cannot be ruled out), in accordance with the definitions of 21 C.F.R. Part 305,310, or
             312, or other applicable regulations.

             "Adverse Event" or "AE" means any untoward medical occurrence in a Human Subject
             administered Test Article. An AE does not necessarily have a causal relationship with the
             Test Article, that is, it can be any unfavorable and unintended sign (including an
             abnormal laboratory finding), symptom, or disease temporally associated with the use of
             the Test Article, whether or not it is related to it. See FDA Good Clinical Practice
             Guideline (from International Conference on Harmonisation (ICH) E6: "Good Clinical
             Practice: Consolidated Guidance, 62 Federal Register 25,691 (1997)).

             "Affiliate" means any corporation or other business entity controlled by, controlling, or
             under common control with Collaborator at any time during the tenn of the CRADA. For
             this purpose, "control" means direct or indirect beneficial ownership of at least fifty
             percent (50%) of the voting stock or at least fifty percent (50%) interest in the income of
             the corporation or other business entity.

             "Annual Report" means the report of progress of an IND-associated investigation that
             ICD, as the IND Sponsor, must submit to the FDA within sixty (60) days of the
             anniversary of the effective date of the IND (pursuant to 21 C.F.R.§ 312.33),




      PHS ICT -CRADA                          Case Ref. Na. _ __           MODEL ADOPTED June 18, 2009
      Page 2 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 4 of 42 Page ID
                                 #:27132




             "Background Invention" means an Invention conceived and first actually reduced to
             practice before the Effective Date.

             "Clinical Investigator" means, in accordance with 21 C.F .R. § 312.3, an individual who
             actually conducts a clinical investigation, that is, who directs the administration or
             dispensation of Test Article to a subject, and who assumes responsibility for studying
             Human Subjects, for recording and ensuring the integrity of research data, and for
             protecting the welfare and safety of Human Subjects.

             "CoJlaborator Materials" means all tangible materials not first produced in the
             performance of this CRADA that are owned or controlled by Collaborator and used in the
             perfonnance of the Research Plan. The term "Collaborator Materials" does not include
             "Test Article" (defined below).

             "Confidential Information" means confidential scientific, business, financial
             information, or Identifiable Private Information provided that the information does not
             include:

                    (a)       infonnation that is publicly known or that is available from public sources;
                    (b)       information that has been made available by its owner to others without a
                              confidentiality obligation;
                    (c)       information that is already known by the receiving Party, or information
                              that is independently created or compiled by the receiving Party without
                              reference to or use of the provided information; or
                    ( d)      information that relates to potential hazards or cautionary warnings
                              associated with the production, handling, or use of the subject matter of
                              the Research Plan.

             "Cooperative Research and Development Agreement" or "CRADA" means this
             Agreement, entered into pursuant to the Federal Technology Transfer Act of 1986, as
             amended (15 U.S.C. §§ 3710a et seq.), and Executive Order 12591 of April 10, 1987.

             "CRADA Data" means all recorded information first produced in the perfonnance of the
             Research Plan.

             "CRADA Materials" means all tangible materials first produced in the perfonnance of
             the Research Plan other than CRADA Data.

             "CRADA Principal Investigator(s)" or "CRADA Pl(s)" means the person(s)
             designated by the Parties who will be responsible for the scientific and technical conduct
             of the Research Plan. The CRADA PI may also be a Clinical Investigator.

             "CRADA Subject Invention" means any Invention of either or both Parties, conceived
             or first actua11y reduced to practice in the performance of the Research Plan.




      PHS ICT-CRADA                            Case Ref. No. _ __           MODEL ADOPTED June 18, 2009
      Page 3 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 5 of 42 Page ID
                                 #:27133




            "Drug Master File" or "DMF' is described in 21 C.F.R. Part 314.420. A DMF is a
            submission to the FDA that may be used to provide confidential detailed infollllation
            about facilities, processes, or articles used in the manufacturing, processing, packaging,
            and storing of one or more human drugs.

            "Effective Date" means the date of the last signature of the Parties executing this
            Agreement.

            "Government'' means the Government of the United States of America.

            "Human Subject" means, in accordance with the definition in 45 C.F.R. § 46.102(t), a
            living individual about whom an investigator conducting research obtains:

                   (a)     data through intervention or interaction with the individual; or
                   (b)     Identifiable Private lnfonnation.

           "ICD Materials" means all tangible materials not first produced in the performance of
            this CRADA that are.owned or controlled by !CD and used in the performance of the
            Research Plan.

            "IND" means an "lnvestigational New Drug Application", filed in accordance with 21
            C.F.R. Part 312 under which clinical investigation of an experimental drug or biologic
            (Test Article) is performed in Human Subjects in the United States or intended to support
            a United States licensing action.

            "Identifiable Private Information" or "IPI" about a Human Subject means private
            infonnation from which the identity of the subject is or may readily be ascertained.
            Regulations defining and governing this infonnation include 45 C.F .R. Part 46 and 21
            C.F.R. Part 50.

            "Institutional Review Board" or "IRB" means, in accordance with 45 C.F.R. Part 46,
            21 C.F.R. part 56, and other applicable regulations, an independent body comprising
            medical, scientific, and nonscientific members, whose responsibility is to ensure the
            protection of the rights, safety, and well-being of the Human Subjects involved in a
            study.

            "Invention'' means any invention or discovery that is or may be patentable or otherwise
            protected under Title 35 of the United States Code, or any novel variety of plant which is
            or may be protectable under the Plant Variety Protection Act, 7 U.S.C. §§ 2321 et seq.

            "Investigator's Brochure" means, in accordance with the definition in 21 C.F.R. §
            312.23(a)(S), a document containing information about the Test Article, including animal
            screening, preclinical toxicology, and detailed pharmaceutical data, including a
            description of possible risks and side effects to be anticipated on the basis of prior
            experience with the drug or related drugs, and precautions, such as additional monitoring,
            to be taken as part of the investigational use of the drug.


      PHS ICT-CRADA                         Case Ref. No. _ __            MODEL ADOPTED June 18, 2009
      Page 4 of 52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 6 of 42 Page ID
                                 #:27134




            "Patent Application" means an application for patent protection for a CRADA Subject
            Invention with the United States Patent and Trademark Office ("U.S.P.T.O.") or the
            corresponding patent-issuing authority of another nation.

            "Patent" means any issued United States patent, any international counterpart(s), and any
            corresponding grant(s) by a non-U.S. government in place of a patent.

            "Placebo" means an inactive substance identical in appearance to the material being
            tested that is used to distinguish between drug action and suggestive effect of the material
            under study.

            "Protocol" means the fonnal, detailed description of a study to be performed as provided
            for in the Research Plan. It describes the objective(s), design, methodology, statistical
           'considerations, and organization of a trial. For the purposes of this CRADA, the term,
            Protocol, for clinical research involving Human Subjects, includes any and all associated
            documents, including informed consent fonns, to be provided to Human Subjects and
            potential participants in the study.

            "Raw Data" means the primary quantitative and empirical data first collected from
            experiments and clinical trials conducted within the scope of this CRADA.

            "Research Plan" means the statement in Appendix A of the respective research and
            development commitments of the Parties. The Research Plan should describe the
            provisions for sponsoring the IND, clinical and safety monitoring, and data management.

            "Sponsor" means, in accordance with the definition in 21 C.F.R. § 312.3, an organization
            or individual who assumes legal responsibility for supervising or overseeing clinical trials
            with Test Articles, and is sometimes referred to as the IND holder.

            "Steering Committee" means the research and development team whose composition
            and responsibilities with regard to the research performed under this CRADA are
            described in Appendix A.

            "Summary Data" means any extract or summary of the Raw Data, generated either by,
            or on behalf of, ICD or by, or on behalf of, Collaborator. Summary Data may include
            extracts or summaries that incorporate IPI.

            "Test Article" means, in accordance with 21 C.F.R. 50.3 (j), any drug (including a
            biological product), medical device, food additive, color additive, electronic product, or
            any other article subject to regulation under the Federal Food, Drug, and Cosmetic Act
            that is intended for administration to humans or animals, including a drug or biologic as
            identified in the Research Plan and Appendix B, that is used within the scope of the
            Research Plan. The Test Article may also be referred to as Investigational Agent, Study
            Material, or Study Product.




      PHS ICT-CRADA                         Case Ref. No.                 MODEL ADOPTED June 18, 2009
      Page 5 of 52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 7 of 42 Page ID
                                 #:27135




      Article 3.     Cooperative Research and Development

      3.1    Performance of Research and Development. The research and development activities
             to be carried out under this CRADA will be performed solely by the Parties identified on
             the Cover Page, unless specifically stated elsewhere in the Agreement. The CRADA Pis
             will be responsible for coordinating the scientific and technical conduct of this project on
             behalf of their employers. Any Collaborator employees who will work at ICD facilities
             will be required to sign a Guest Researcher or Special Volunteer Agreement
             appropriately modified in view of the tenns of this CRADA.

      3.2    Research Plan. The Parties recognize that the Research Plan describes the collaborative
             research and development activities they will undertake and that interim research goals
             set forth in the Research Plan are good faith guidelines. Should events occur that require
             modification of these goals, then by mutual agreement the Parties can modify them
             through an amendment, according to Paragraph 13.6.

      3 .3   Use and DispositJon of Collaborator Materials and ICD Materials. The Parties agree
             to use Collaborator Materials and ICD Materials only in accordance with the Research
             Plan and Protocol(s), not to transfer these materials to third parties except in accordance
             with the Research Plan and Protocol(s) or as approved by the owning or providing Party,
             and, upon expiration or termination of the CRADA, to dispose of these materials as
             directed by the owning or providing Party.

      3.4    Third~Party RJghts in Collaborator's CRADA Subject Inventions. If Collaborator has
             received (or will receive) support of any kind from a third party in exchange for rights in
             any of Collaborator's CRADA Subject Inventions, Collaborator agrees to ensure that its
             obligations to the third party are both consistent with Articli=s 6 through 8 and
             subordinate to Article 7 of this CRADA.

      3.5    Disclosures to ICD. Prior to execution of this CRADA, Collaborator agrees to disclose
             to ICD all instances in which outstanding royalties are due under a PHS license
             agreement and in which Collaborator had a PHS license tenninated in accordance with 37
             C.F.R. § 404.10. These disclosures will be treated as Confidential Information upon
             request by Collaborator in accordance with the definition in Article 2 and Paragraphs 8.3
             and 8.4.

      3.6    Clinical Investigator Responsibilities. The Clinical Investigator will be required to
             submit, or to arrange for submission of, each Protocol associated with this CRADA to the
             IRB. In addition to the Protocol all associated documents, including infonnational
             documents and advertisements, must be reviewed and approved by the IRB before
             starting the research. The research will be done in strict accordance with the Protocol(s)
             and no substantive changes in a finalized Protocol will be made unless mutually agreed
             upon, in writing, by the Parties. Research will not commence ( or will continue
             unchanged, if already in progress) until each substantive change to a Protocol, including
             those required by either the FDA or the IRB, has been integrated. in a way acceptable to
             the Parties, submitted to the FDA (if applicable) and approved by the IRB.



      PHS ICT-CRADA                          Case Ref. No. - - -           MODEL ADOPTED June 18, 2009
      Page 6 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 8 of 42 Page ID
                                 #:27136




      3. 7   Investigational Applications.

             3. 7. l   If an IND is required, ICD will be the IND Sponsor and wi 11 submit an IND. All
                       Clinical Investigators must have completed registration documents on file (1572
                       fonns).

             3.7.2     When ICD files the 1ND, Collaborator agrees to provide ICD background data
                       and information necessary to support the IND. Collaborator further agrees to
                       provide a letter of cross-reference to all pertinent regulatory filings sponsored by
                       Collaborator. Collaborator's employees will be reasonably available to respond to
                       inquiries from the FDA regarding infonnation and data contained in the
                       Collaborator's IND, DMF, other filings, or other infonnation and data provided to
                       lCD by the Collaborator pursuant to this Article 3.

             3. 7.3    If Collaborator supplies Confidential Infonnation to ICD in support of an IND
                       filed by ICD, this infonnation will be protected in accordance with the
                       corresponding confidentiality provisions of Article 8.

             3. 7.4 Collaborator may sponsor its own clinical trials and hold its own IND for studies
                    perfonned outside the scope of this CRADA. These studies, however, should not
                    adversely affect the ability to accomplish the goal of the Research Plan, for
                    example, by competing for the same study population. All data from those clinical
                    trials are proprietary to Collaborator for purposes of this CRADA.

      3.8    Test Article Information and Supply. Collaborator agrees to provide ICD without
             charge and on a schedule that will ensure adequate and timely perfonnance of the
             research, a sufficient quantity of formulated and acceptably labeled, clinical-grade Test
             Article (and, as required by the Prolocol(s), Placebo) to complete the clinical trial(s)
             agreed to and approved under this CRADA. Collaborator will provide a Certificate of
             Analysis to ICD for each lot of the Test Article provided.

      3.9    Test Article Delivery and Usage. Collaborator will ship the Test Article and, if
             required, Placebo to ICD in containers marked in accordance with 21 C.F.R. § 312.6.
             ICD agrees that the Clinical Investigators will keep appropriate records and take
             reasonable steps to ensure that the Test Article is used in accordance with the Protocol(s)
             and applicable FDA regulations. In addition, ICD agrees that the Test Article (and all
             Confidential lnfonnation supplied by Collaborator relating to the Test Article) wi11 be
             used solely for the conduct of the CRADA research and development activities.
             Furthennore, !CD agrees that no analysis or modification of the Test Article will be
             performed without Collaborator's prior written consent. At the completion of the
             Research Plan, any unused quantity of Test Article will be returned to Collaborator or
             disposed as directed by Collaborator. Phannacy contacts at ICD will be detennined by
             ICD and communicated to Collaborator.

      3.10   Monitoring. Subject to the restrictions in Article 8 concerning IPI, and with reasonable




      PHS ICT-CRADA                            Case Ref. No. - - -           MODEL ADOPTED June 18, 2009
      Page7 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 9 of 42 Page ID
                                 #:27137




             advance notice and at reasonable times, ICD will perm.it Collaborator or its designee(s) to
             monitor the conduct of the research, as well as to audit source documents containing Raw
             Data, to the extent necessary to verify compliance with FDA Good Clinical Practice
             (International Conference on Harmonisation (ICH) E6: "Good Clinical Practice:
             Consolidated Guidance; 62 Federal Register 25,691 (1997)) and the Protocol(s).

      3.11   FDA Meetings/Communications. AU meetings with the FDA concerning any clinical
             trial within the scope of the Research Plan will be discussed by Collaborator and ICD in
             advance. Each Party reserves the right to take part in setting the agenda for, to attend, and
             to participate in these meetings. ICD will provide Collaborator with copies of FDA
             meeting minutes, all transmittal letters for IND submissions, IND safety reports, fonnal
             questions and responses that have been submitted to the FDA, Annual Reports, and
             official FDA correspondence, pertaining either to the INDs under this CRADA or to the
             Clinical Investigators on Protocols performed in accordance with the Research Plan,
             except to the extent that those documents contain the proprietary information of a third
             party or dissemination is prohibited by law.

      Article 4.    Reports

      4.1    Interim Research and Development Reports. The CRADA Pis should exchange
             information regularly, in writing. This exchange may be accomplished through m~ting
             minutes, detailed correspondence, circulation of draft manuscripts, Steering Committee
             reports, copies of Annual Reports and any other reports updating the progress of the
             CRADA research. However, the Parties must exchange updated Investigator's Brochure,
             formulation and preclinical data, and toxicology findings, as they become available.

      4.2    Final Research and Development Reports. The Parties will exchange final reports of
             their results within [six (6) months] after the expiration or termination of this CRADA.
             These reports will set forth the technical progress made; any publications arising from the
             research; and the existence of invention disclosures of potential CRADA Subject
             Inventions and/or any corresponding Patent Applications.

      4.3    Fiscal Reports. If Collaborator has agreed to provide funding to ICD under this
             CRADA and upon the request of Collaborator, then concurrent with the exchange of final
             research and development reports according to Paragraph 4.2, ICD will submit to
             Collaborator a statement of all costs incurred by ICD for the CRADA. If the CRADA
             has been terminated, ICD will specify any costs incurred before the date of tennination
             for which ICD has not received funds from Collaborator, as well as for all reasonable
             termination costs including the cost of returning Collaborator property or removal of
             abandoned Collaborator property, for which Collaborator will be responsible.

      4.4    Safety Reports. In accordance with FDA requirements ICD, as the IND Sponsor, will
             establish and maintain records and submit safety reports to the FDA, as required by 21
             C.F.R. § 312.32 and 21 C.F.R. $12.150(b)(l), or other applicable regulations. in the
             conduct of research under this CRADA, the Parties will comply with specific ICD


      PHS ICT-CRADA                           Case Ref. No. _ __            MODEL ADOPTED June 18, 2009
      Page 8 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 10 of 42 Page ID
                                  #:27138




              guidelines and policies for reporting ADEs and AEs, as well as procedures specified in

              the Protocol(s). ICD must provide Collaborator with copies of all Safety Reports
              concurrently with their submission to the FDA, and with any other infonnation affecting
              the safety of Human Subjects in research conducted under this CRADA.

       4.5    Annual Reports. ICD will provide Collaborator a copy of the Annual Report
              concurrently with the submission of the Annual Report to the FDA. Am1ual Reports will
              be kept confidential in accordance with Article 8.

       Article 5.    Staffing, F1nancial, and Materials Obligations

       5.1    ICD and Collaborator Contributions. The contributions of any staff, funds, materials,
              and equipment by the Parties are set forth in Appendix B. The Federal Technology
              Transfer Act of 1986, 15 U.S.C. § 371 Oa(d)(l) prohibits ICD from providing funds to
              Collaborator for any research and development activities under this CRADA.

       5.2    ICD Staffing. No ICD employees will devote 100% of their effort or time to the research
              and development activities under this CRADA. ICD will not use funds provided by
              Collaborator under this CRADA for ICD personnel to pay the salary of any permanent
              ICD employee. Although personnel hired by ICD using CRADA funds will focus
              principally on CRADA research and development activities, Collaborator acknowledges
              that these personnel may nonetheless make contributions to other research and
              development activities, and the activities will be outside the scope of this CRADA

       5.3    CoUaborator Funding. Collaborator acknowledges that Government funds received by
              Collaborator from an agency of the Department of Health and Hwnan Services may not
              be used to fund ICD under this CRADA. If Collaborator has agreed to provide funds to
              ICD then the payment schedule appears in Appendix B and Collaborator will make
              payments according to that schedule. lf Collaborator fails to make any scheduled
              payment, ICD will not be obligated to perform any of the research and development
              activities specified herein or to take any other action required by this CRADA until the
              funds are received. ICD will use these funds exclusively for the purposes of this
              CRADA. Each Party will maintain separate and distinct current accounts, records, and
              other evidence supporting its financial obligations under this CRADA and, upon written
              request, will provide the other Party a Fiscal Report according to Paragraph 4.3, which
              delineates all payments made and all obligated expenses, along with the Final Research
              Report described in Paragraph 4.2.

       5.4    Capital Equipment. Collaborator's commitment, if any, to provide ICD with capital
              equipment to enable the research and development activities under the Research Plan
              appears in Appendix B. If Collaborator transfers to ICD the capital equipment or
              provides funds for ICD to purchase it, then ICD will own the equipment. If Collaborator
              loans capital equipment to ICD for use during the CRADA, Collaborator will be
              responsible for paying all costs and fees associated with the transport, installation,
              maintenance, repair, removal, or disposal of the equipment, and ICD will not be liable for
              any damage to the equipment.

       PHS ICT-CRADA                         Case Ref. No. _ _ _          MODEL ADOPTED June 18, 2009
       Page 9 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 11 of 42 Page ID
                                  #:27139




       Article 6.    Intellectual Property

       6.1    Ownership of CRADA Subject Inventions, CRADA Data, and CRADA Materials.
              Subject to the Government license described in Paragraph 7.5, the sharing requirements
              of Paragraph 8.1 and the regulatory filing requirements of Paragraph 8.2, the producing
              Party will retain sole ownership of and title to all CRADA Subject Inventions, all copies
              ofCRADA Data, and all CRADA Materials produced solely by its employee(s). The
              Parties will own jointly all CRADA Subject Inventions invented jointly and all CRADA
              Materials developed jointly.

       6.2    Reporting. The Parties will promptly report to each other in writing each CRADA
              Subject Invention reported by their respective personnel, and any Patent Applications
              filed thereon, resulting from the research and development activities conducted under this
              CRADA. Each Party will report all CRADA Subject Inventions to the other Party in
              sufficient detail to determine inventor ship, which will be detennined in accordance with
              U.S. patent Jaw. These reports will be treated as Confidential fnfonnation in accordance
              with Article 8. Formal reports will be made by and to the Patenting and Licensing Offices
              identified on the Contacts lnfonnation Page herein.

       6.3    Filing of Patent Applications. Each Party will make timely decisions regarding the
              filing of Patent Applications on the CRADA Subject Inventions made solely by its
              employee(s), and will notify the other Party in advance of filing. Collaborator will have
              the first opportunity to file a Patent Application on joint CRADA Subject Inventions and
              will notify PHS of its decision within [sixty (60) days] of an Invention being reported or
              at least [thirty (30) days] before any patent filing deadline, whichever occurs sooner. If
              Collaborator fails to notify PHS of its decision within that time period or notifies PHS of
              its decision not to file a Patent Application, then PHS has the right to file a Patent
              Application on the joint CRADA Subject Invention. Neither Party will be obligated to
              file a Patent Application. Collaborator will place the following statement in any Patent
              Application it files on a CRADA Subject Invention: "This invention was created in the
              performance of a Cooperative Research and Development Agreement with the [INSERT
              into Agency's model as appropriate: National Institutes of Health, Food and Drug
              Adrntnistratlon, Centers for Disease Control and Prevention], an Agency of the
              Department of Health and Human Services. The Government of the United States has
              certain rights in this invention." If either Party files a Patent Application on a joint
              CRADA Subject Invention, then the filing Party will include a statement within the
              Patent Application that clearly identifies the Parties and states that the joint CRADA
              Subject Invention was made under this CRADA.

       6.4    Patent Expenses. Unless agreed otherwise, the Party filing a Patent Application will pay
              all preparation and filing expenses, prosecution fees, issuance fees, post issuance fees,
              patent maintenance fees, annuities, interference expenses, and attorneys' fees for that
              Patent Application and any resulting Patent(s). If a license to any CRADA Subject
              Invention is granted to Collaborator, then Collaborator will be responsible for all
              expenses and fees, past and future, in connection with the preparation, filing, prosecution,



       PHS ICT-CRADA                          Case Ref. No. _ __            MODEL ADOPTED June 18, 2009
       Page 10 of 52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 12 of 42 Page ID
                                  #:27140




              and maintenance of any Patent Applications and Patents claiming exclusively licensed
              CRADA Subject Inventions and will be responsible for a pro-rated share, divided equally
              among all licensees, of those expenses and fees for non-exclusively licensed CRADA
              Subject Inventions. Collaborator may waive its exclusive option rights at any time, and
              incur no subsequent financial obligation for those Patent Application(s) or Patent(s).

       6.5    Prosecution of Patent Applications. The Party filing a Patent Application will provide
              the non-filing Party with a copy of any official communication relating to prosecution of
              the Patent Application within [thirty (30) days} of transmission of the communication.
              Each Party will also provide the other Party with the power to inspect and make copies of
              all documents retained in the applicable Patent Application or Patent file. The Parties
              agree to consult with each other regarding the prosecution of Patent Applications directed
              to joint CRADA Subject Inventions. If Collaborator elects to file and prosecute Patent
              Applications on joint CRADA Subject Inventions, then Collaborator agrees to use the
              U.S.P.T.O. Customer Number Practice and/or grant PHS a power(s) of attorney (or
              equivalent) necessary to assure PHS access to its intellectual property rights in these
              Patent Applications. PHS and Collaborator will cooperate with each other to obtain
              necessary signatures on Patent Applications, assignments, or other documents.

       Article 7.     Licensing

       7.1    Background Inventions. Other than as specifically stated in this Article 7, nothing in
              this CRADA will be construed to grant any rights in one Party's Background Invention(s)
              to the other Party, except to the extent necessary for the Parties to conduct the research
              and development activities described in the Research Plan.

       7.2    Collaborator's License Option to CRADA Subject Inventions. With respect to
              Government rights to any CRADA Subject Invention made solely by an ICD employee(s)
              or made jointly by an ICD employee(s) and a Collaborator employee(s) for which a
              Patent Application was filed, PHS hereby grants to Collaborator an exclusive option to
              elect an exclusive or nonexclusive commercialization license. The license will be
              substantially in the form of the appropriate model PHS license agreement and will fairly
              reflect the nature of the CRADA Subject Invention, the relative contributions of the
              Parties to the CRADA Subject Invention and the CRADA, a plan for the development
              and marketing of the CRADA Subject Invention, the risks incurred by Collaborator, and
              the costs of subsequent research and development needed to bring the CRADA Subject
              Invention to the marketplace. The field of use of the license will not exceed the scope of
              the Research Plan.

       7.3    Exercise of Collaborator's License Option. To exercise the option of Paragraph 7.2
              Collaborator must submit a written notice to the PHS Patenting and Licensing Contact
              identified on the Contacts Information Page (and provide a copy to the ICD Contact for
              CRADA Notices) within [three (3) months] after either (i) Collaborator receives written
              notice from PHS that the Patent Application has been filed or (ii) the date on which
              Collaborator files the Patent Application. The written notice exercising this option will
              include a completed "Application for License to Public Health Service Inventions" and


       PHS ICT-CRADA                          Case Ref. No. - - -          MODEL ADOPTED June 1R, 2009
       Page 11 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 13 of 42 Page ID
                                  #:27141




             will initiate a negotiation period that expires [nine (9) months] after the exercise of the
             option. If PHS has not responded in writing to the last proposal by Collaborator within
             this [nine (9) month) period, the negotiation feriod will be extended to expire [one (1)
             month] after PHS so responds, during which month Collaborator may accept in writing
             the final license proposal of PHS. In the absence of Collaborator's exercise of the option,
             or upon election of a nonexclusive license, PHS will be free to license the CRADA
             Subject Invention to others. These time periods may be extended at the sole discretion of
             PHS upon good cause shown in writing by Collaborator.

       7.4   Government License in ICD Sole CRADA Subject Inventions and Joint CRADA
             Subject Inventions. Pursuant to 15 U.S.C. § 3710a(b)(l)(A), for CRADA Subject
             Inventions owned solely by ICD or jointly by ICD and Collaborator, and licensed
             pursuant to the option of Paragraph 7.2, Collaborator grants to the Government a
             nonexclusive, nontransferable, irrevocable, paid-up license to practice the CRADA
             Subject Invention or have the CRADA Subject Invention practiced throughout the world
             by or on behalf of the Government. In the exercise of this license, the Government will
             not publicly disclose trade secrets or commercial or financial infonnation that is
             privileged or confidential within the meaning of 5 U.S.C. § 552(b)(4) or which would be
             considered privileged or confidential if it had been obtained from a non-federal party.

       7.S   Government License in Collaborator Sole CRADA Subject Inventions. Pursuant to
             IS U.S.C. § 3710a(b)(2), for CRADA Subject Inventions made solely by an employee of
             Collaborator, Collaborator grants to the Government a nonexclusive, nontransferable,
             irrevocable, paid-up license to practice the CRADA Subject Invention or have the
             CRADA Subject Invention practiced throughout the world by or on behalf of the
             Government for research or other Government putposes.

       7.6   Third Party License. Pursuant to 1S U.S.C. § 3710a(b)(l)(B), if PHS grants
             Collaborator an exclusive license to a CRADA Subject Invention made solely by an ICD
             employee or jointly with a Collaborator employee, the Government will retain the right to
             require Collaborator to grant to a responsible applicant a nonexclusive, partially
             exclusive, or exclusive sublicense to use the CRADA Subject Invention in Collaborator's
             licensed field of use on terms that are reasonable under the circumstances; or, if
             Collaborator fails to grant a license, to grant a license itself. The exercise of these rights
             by the Government will only be in exceptional circumstances and only if the Government
             determines (i) the action is necessary to meet health or safety needs that are not
             reasonably satisfied by Collaborator, (ii) the action is necessary to meet requirements for
             public use specified by federal regulations, and such requirements are not reasonably
             satisfied by Collaborator; or (iii) Collaborator has failed to comply with an agreement
             containing provisions described in 15 U.S.C. § 3710a(c)(4)(B). The detennination made
             by the Government under this Paragraph is subject to administrative appeal and judicial
             review under 35 U.S.C. § 203(b).

       7.7   Third-Party Rights In ICD Sole CRADA Subject Inventions. For a CRADA Subject
             Invention conceived prior to the Effective Date solely by an ICD employee that is first
             actually reduced to practice after the Effective Date in the performance of the Research


       PHS ICT-CRADA                          Case Ref. No.                 MODEL ADOPTED June 18, 2009
       Page 12 of 52
                                                              ---
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 14 of 42 Page ID
                                  #:27142




              Plan, the option offered to Col1aborator in Paragraph 7.2 may be restricted if, prior to the
              Effective Date, PHS had filed a Patent Application and has either offered or granted a
              license in the CRADA Subject Invention to a third party. Collaborator nonetheless
              retains the right to apply for a license to any such CRADA Subject Invention in
              accordance with the terms and procedures of35 U.S.C. § 209 and 37 C.F.R. Part 404.

       7.8    Joint CRADA Subject Inventions Not Exclusively Licensed by Collaborator. If
              Collaborator does not acquire an exclusive commercialization license in a joint CRADA
              Subject Invention in all fields of use then, for those fields of use not exclusively licensed
              to Collaborator, each Party will have the right to use the joint CRADA Subject Invention
              and to license its use to others, and each Party will cooperate with the other, as necessary,
              to fulfill international licensing requirements. The Parties may agree to a joint licensing
              approach for any remaining fields of use.

       Article 8.     Rights of Access and Publication

       8.1    Right of Access to CRADA Data and CRADA Materials. ICD and Collaborator agree
              to exchange all CRADA Data and to share all CRADA Materials. If the CRADA is
              terminated, both Parties agree to provide CRADA Materials in quantities needed to
              complete the Research Plan. Such provision will occur before the tennination date of the
              CRADA or sooner, if required by the Research Plan, If Collaborator possesses any
              hwnan biological specimens from clinical trials under the CRADA, the specimens must
              be handled as described in the Protocol or as otherwise directed by ICD before the
              tennination date of the CRADA.

       8.2    Use of CRADA Data and CRADA Materials. The Parties will be free to utilize
              CRADA Data and CRADA Materials internally for their own purposes, consistent with
              their obligations under this CRADA. The Parties may share CRADA Data or CRADA
              Materials with their Affiliates, agents or contractors provided the obligations of this
              Article 8.2 are simultaneously conveyed.

              8.2.1   CRADA Data.
                        Collaborator and ICD will use reasonable efforts to keep CRADA Data
                        confidential until published or until corresponding Patent Applications are filed.
                        To the extent pennitted by law, each Party will have the right to use any and all
                        CRADA Data in and for any regulatory filing by or on behalf of the Party.

              8.2.2   CRADA Materials.
                        Collaborator and ICD will use reasonable efforts to keep descriptions of CRADA
                        Materials confidential until published or until corresponding Patent Applications
                        are filed. Collaborator acknowledges that the basic research mission of PHS
                        includes sharing with third parties for further research those research resources
                        made in whole or in part with NIH funding. Consistent with this mission and the
                        tenets articulated in "Sharing of Biomedical Research Resources: Principles and
                        Guidelines for Recipients of NIH Research Grants and Contracts", December
                        1999, available at http://ott.od.nih.gov/NewPages/RTguide_final.html, following



       PHS ICT -CRADA                           Case Ref. No. _ __           MODEL ADOPTED June 18, 2009
       Page 13 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 15 of 42 Page ID
                                  #:27143




                      publication either Party may make available to third parties for further research
                      those CRADA Materials made jointly by both PHS and Collaborator.
                      Notwithstanding the above, if those joint CRADA Materials are the subject of a
                      pending Patent Application or a Patent, or were created using a patent-pending or
                      patented material or technology, the Parties may agree to restrict distribution or
                      freely distribute them. Either Party may distribute those CRADA Materials made
                      solely by the other Party only upon written consent from that other Party or that
                      other Party's designee.

       8.3   Confidential Information. Each Party agrees to limit its disclosure of Confidential
             Information to the amount necessary to carry out the Research Plan, and will place a
             confidentiality notice on all this information. A Party orally disclosing Confidential
             Information to the other Party will sununarize the disclosure in writing and provide it to
             the other Party within [fifteen (15) days] of the disclosure. Each Party receiving
             Confidential Information agrees to use it only for the purposes described in the Research
             Plan. Either Party may object to the designation of information as Confidential
             Information by the other Party.

       8.4   Protection of Confidential Information. Confidential Information will not be
             disclosed, copied, reproduced or otheiwise made available to any other person or entity
             without the consent of the owning or providing Party except as required by a court or
             administrative body of competent jurisdiction, or federal law or regulation. Each Party
             agrees to use reasonable efforts to maintain the confidentiality of Confidential
             Infonnation, which will in no instance be less effort than the Party uses to protect its own
             Confidential Information. Each Party agrees that a Party receiving Confidential
             Information will not be liable for the disclosure of that portion of the Confidential
             Information which, after notice to and consultation with the disclosing Party, the
             receiving Party determines may not be lawfully withheld, provided the disclosing Party
             has been given a reasonable opportunity to seek a court order to enjoin disclosure.

       8.5   Human Subject Protection. The research to be conducted under this CRADA involves
             Human Subjects or human tissues within the meaning of 45 C.F.R. Part 46, and aJI
             research to be perfonned under this CRADA will confonn to applicable federal laws and
             regulations. Additional infonna.tion is available from the HHS Office for Human
             Research Protections (http://www.hhs.gov/ohrp/).

       8.6   Duration of Confidentiality Obligation. The obligation to maintain the confidentiality
             of Confidential Information will expire at the earlier of the date when the information is
             no longer Confidential Information as defined in Article 2 or [three (3) years] after the
             expiration or termination date of this CRADA, except for IPI, for which the obligation to
             maintain confidentiality will extend indefinitely. Collaborator may request an extension
             to this tenn when necessary to protect Confidential Information relating to products not
             yet commercialized.




      PHS ICT-CRADA                          Case Ref. No. _ __            MODEL ADOPTED June 18, 2009
      Page 14 of 52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 16 of 42 Page ID
                                  #:27144




       8.7    Publication. The Parties are encouraged to make publicly available the results of their
              research and development activities. Before either Party submits a paper or abstract for
              publication or otherwise intends to publicly disclose information about a CRADA
              Subject Invention, CRADA Data, or CRADA Materials, the other Party will have [thirty
              (30) days] to review proposed manuscripts and [three (3) days] to review proposed
              abstracts to assure that Confidential Information is protected. Either Party may request in
              writing that the proposed publication or other disclosure be delayed for up to [thirty (30)
              additional days] as necessary to file a Patent Application.

       Article 9,      Representations and Warranties

       9.1    Representations ofICD. ICD hereby represents to Collaborator that:

              9 .1.1   ICD has the requisite power and authority to enter into this CRADA and to
                       perform according to its tenns, and that ICD' s official signing this CRADA has
                       authority to do so.

              9.1.2    To the best of its knowledge and belief, neither ICD nor any of its personnel
                       involved in this CRADA is presently subject to debannent or suspension by any
                       agency of the Government which would directly affect its perfonnance of the
                       CRADA. Should ICD or any of its personnel involved in this CRADA be
                       debarred or suspended during the term of this CRADA, ICD will notify
                       Collaborator within [thirty (30) days] of receipt of final notice.

       9.2    Representations and Warranties of Collaborator. Collaborator hereby represents and
              warrants to MD that:

              9.2.1 Collaborator has the requisite power and authority to enter into this CRADA and
                       to perform according to its terms, and that Collaborator's official signing this
                       CRADA has authority to do so.

              9.2.2    Neither Collaborator nor any of its personnel involved in this CRADA, including
                       Affiliates, agents, and contractors are presently subject to debannent or
                       suspension by any agency of the Government. Should Collaborator or any of its
                       personnel involved in this CRADA be debarred or suspended during the tenn of
                       this CRADA, Collaborator will notify ICD within [thirty (30) days] of receipt of
                       final notice.

              9.2.3    Subject to Paragraph 12.3, and if and to the extent Collaborator has agreed to
                       provide funding under Appendix B, Collaborator is fmancially able to satisfy
                       these obligations in a timely manner.

              9.2.4    The Test Article provided has been produced in accordance with the FDA's
                       current Good Manufacturing Practice set out in 21 C.F.R. §§ 210-211 and ICH
                       QA7, and meets the specifications cited in the Certificate of Analysis and




       PHS ICT -CRADA                           Case Ref. No. _ _ _           MODEL ADOPTED June 18, 2009
       Page 15 of 52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 17 of 42 Page ID
                                  #:27145




                      Investigator's Brochure provided.

       Article 10.     Expiration and Termination

       10.1    Expiration. This CRADA will expire on the last date of the term set forth on the
               Summacy Page. In no case will the tenn of this CRADA extend beyond the term
               indicated on the Summary Page unless it is extended in writing in accordance with
               Paragraph 13 .6.

       10.2    Termination by Mutual Consent. ICD and Collaborator may terminate this CRADA at
               any time by mutual written consent.

       10.3    Unilateral Termination. Either JCD or Collaborator may unilaterally tenninate this
               CRADA at any time by providing written notice at least sixty (60) days before the
               desired tennination date. ICD may, at its option, retain funds transferred to ICD before
               unilateral termination by Collaborator for use in completing the Research Plan. If
               Collaborator tenninates this Agreement before the completion of all approved or active
               Protocol(s), then Collaborator will supply enough Test Article (and Placebo, if
               applicable) to complete these Protocol(s) unless termination is for safety concerns.

       I 0.4   Funding for ICD Personnel. If Collaborator has agreed to provide funding for ICD
               personnel and this CRADA is mutually or unilaterally tenninated by Collaborator before
               its expiration, then Collaborator agrees that funds for that purpose will be available to
               ICD for a period of [six (6) months] after the termination date or until the expiration date
               of the CRADA, whichever occurs sooner. If there are insufficient funds to cover this
               expense, Collaborator agrees to pay the difference.

       10.5    New Commitments. Neither Party will incur new expenses related to this CRADA after
               expiration, mutual tennination, or a notice of a unilateral termination and will, to the
               extent feasible, cancel all outstanding commitments and contracts by the termination
               date. Collaborator aclmowledges that ICD will have the authority to retain and expend
               any funds for up to [one ( 1) year] subsequent to the expiration or termination date to
               cover any unpaid costs obligated during the term of the CRADA in undertaking the
               research and development activities set forth in the Research Plan.

       10.6    Collaborator Failure to Continue Development. If Collaborator suspends
               development of the Test Article without the transfer of its active development efforts,
               assets, and obligations to a third party within [ninety (90) days] of discontinuation,
               Collaborator agrees that ICD may continue developing the Test Article. In that event, the
               following will apply:

               J0.6.1 Collaborator agrees to transfer to ICD all information necessary to enable ICD to
                      contract for the manufacture of the Test Article and, unless abandoned for reasons
                      relating to safety as determined by the data safety monitoring board, to provide
                      the Test Article (and Placebo, if any) in Collaborator's inventory to ICD.


       PHS ICT-CRADA                            Case Ref. No. _ __           MODEL ADOPTED June 18, 2009
       Page 16 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 18 of 42 Page ID
                                  #:27146




              10.6.2 Further, Collaborator hereby grants to ICD a nonexclusive, irrevocable, world-
                     wide, paid-up license to practice, or have practiced for or on behalf of the
                     Government, any Background Invention that Collaborator may currently have or
                     will obtain on the Test Article, its manufacture, or on any method of using the
                     Test Article for the indication(s) described in the Research Plan, including the
                     right to sublicense to third parties.

      Article 11.    Disputes

       11.1   Settlement. Any dispute arising under this CRADA which is not disposed of by
              agreement of the CRADA Principal Investigators will be submitted jointly to the
              signatories of this CRADA. If the signatories, or their designees, are unable to jointly
              resolve the dispute within [thirty (30) days] after notification thereof, the Assistant
              Secretary for Health (or his/her designee or successor) will propose a resolution. Nothing
              in this Paragraph will prevent any Party from pursuing any additional administrative
              remedies that may be available and, after exhaustion of such administrative remedies,
              pursuing all available judicial remedies.

       11.2   Continuation of Work. Pending the resolution of any dispute or claim pursuant to lhis
              Article 11, the Parties agree lhat perfonnance of all obligations will be pursued diligently.

      Article 12.    Liability

       12.l   NO WARRANTIES. EXCEPT AS SPECIFICALLY STATED lN ARTICLE 9, THE
              PARTIES MAKE NO EXPRESS OR IMPLIED WARRANTY AS TO ANY MATTER
              WHATSOEVER1 INCLUDING THE CONDITIONS OF THE RESEARCH OR ANY
              INVENTION OR MATERIAL, WHETHER TANGIBLE OR INTANGJBLE1 MADE
              OR DEVELOPED UNDER OR OUTSIDE THE SCOPE OF THIS CRADA, OR THE
              OWNERSHIP, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
              PURPOSE OF THE RESEARCH OR ANY INVENTION OR MATERIAL 1 OR THAT
              A TECHNOLOGY UTILIZED BY A PARTY IN THE PERFORMANCE OF THE
              RESEARCH PLAN DOES NOT INFRINGE ANY THIRD-PARTY PATENT RIGHTS.

      12.2    Indemnification and Liability. Collaborator agrees lo hold the Government harmless
              and to indemnify the Government for all liabilities, demands, damages, expenses and
              losses arising out of the use by Collaborator for any purpose of the CRADA Data,
              CRADA Materials or CRADA Subject Inventions produced in whole or part by ICD
              employees under this CRADA1 unless due to the negligence or willful misconduct of
              ICD, its employees, or agents. The Government has no statutory authority to indemnify
              Collaborator. Each Party otherwise will be liable for any claims or damages it incurs in
              connection with this CRADA, except that ICD, as an agency of the Government, assumes
              liability only to the extent provided under the Federal Tort Claims Act, 28 U.S.C.
              Chapter 171.

       12.3   Force Majeure. Neither Party will be liable for any unforeseeable event beyond its
              reasonable control and not caused by its own fault or negligence, which causes the Party



      PHS ICT·CRADA                            Case Ref. No.                MODEL ADOPTED June 18, 2009
      Page 17 of 52
•   Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 19 of 42 Page ID
                                      #:27147




                   to be unable to perform its obligations under this CRADA, and which it has been unable
                   to overcome by the exercise of due diligence. If a force majeure event occurs, the Party
                   unable to perform will promptly notify the other Party. It will use its best efforts to
                   resume performance as quickly as possible and will suspend perfonnance only for such
                   period of time as is necessary as a result of the force majeure event.

          Article 13.     Miscellaneous

           13.1    Governing Law. The construction, validity, performance and effect of this CRADA will
                   be governed by U.S. federal law, as applied by the federal courts in the District of
                   Columbia. If any provision in this CRADA conflicts with or is inconsistent with any U.S.
                   federal law or regulation, then the U.S. federal law or regulation will preempt that
                   provision.

           13.2    Compliance with Law. ICD and Collaborator agree that they will comply with, and
                   advise any contractors, grantees, or agents they have engaged to conduct the CRADA
                   research and development activities to comply with, all applicable Executive Orders,
                   statutes, and HHS regulations relating to research on human subjects (45 C.F.R. Part 46,
                   21 C.F.R. Parts 50 and 56) and relating to the appropriate care and use oflaboratory
                   animals (7 U.S.C. § 2131 et seq.; 9 C.F.R. Part 1, Subchapter A). ICD and Collaborator
                   will advise any contractors, grantees, or agents they have engaged to conduct clinical
                   trials for this CRADA that they must comply with all applicable federal regulations for
                   the protection of Human Subjects, which may include the Standards for Privacy of
                   Individually Identifiable Health Infonnation set forth in 45 C.F.R. Part 164. Collaborator
                   agrees to ensure that its employees, contractors, and agents who might have access to a
                   "select agent or toxin" (as that tennis defined in 42 C.F.R. §§ 73.4-73.5) transferred from
                   ICD is properly licensed to receive the "select agent or toxin".

           13.3    Waivers. None of the provisions of this CRADA will be considered waived by any Party
                   unless a waiver is given in writing to the other Party. The failure of a Party to insist upon
                   strict perfonnance of any of the tenns and conditions hereof, or failure or delay to
                   exercise any rights provided herein or by law, will not be deemed e waiver of any rights
                   of any Party.

           13.4    Headings. Titles and headings of the articles and paragraphs of this CRADA are for
                   convenient reference only, do not fonn a part of this CRADA, and will in no way affect
                   its interpretation.

           13 .5   Severability. The illegality or invalidity of any provisions of this CRADA will not
                   impair, affect, or invalidate the other provisions of this CRADA.

           13.6    Amendments. Minor modifications to the Research Plan may be made by the mutual
                   written consent of the CRADA Principal Investigators. Substantial changes to the
                   CRADA, extensions of the term, or any changes to Appendix C will become effective
                   only upon a written amendment signed by the signatories to this CR.ADA or by their
                   representatives duly authorized to execute an amendment. A change will be considered



           PHS ICT-CRADA                            Case Ref. No.                 MODEL ADOPTED June 18, 2009
           Page 18 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 20 of 42 Page ID
                                  #:27148




               substantial if it directly expands the range of the potential CRADA Subject Inventions,
               alters the scope or field of any license option governed by Article 7, or requires a
               significant increase in the contribution of resources by either Party.

       13. 7   Assignment. Neither this CRADA nor any rights or obligations of any Party hereunder
               shall be assigned or otherwise transferred by either Party without the prior written
               consent of the other Party. The Collaborator acknowledges the applicability of 41 U.S.C.
               § 15, the Anti Assignment Act, to this Agreement. The Parties agree that the identity of
               the Collaborator is material to the perfonnance of this CRADA and that the duties under
               this CRADA are nondelegable.

       13.8    Notices. All notices pertaining to or required by this CRADA will be in writing, signed
               by an authorized representative of the notifying Party, and delivered by first class,
               registered, or certified mail, or by an express/overnight conunercial delivery service,
               prepaid and properly addressed to the other Party at the address designated on the
               Contacts Infonnation Page, or to any other address designated in writing by the other
               Party. Notices will be considered timely if received on or before the established deadline
               date or sent on or before the deadline date as verifiable by U.S. Postal Service postmark
               or dated receipt from a commercial carrier. Notices regarding the exercise of license
               options will be made pursuant to Paragraph 7.3. Either Party may change its address by
               notice given to the other Party in the manner set forth above.

       13.9    Independent Contractors. The relationship of the Parties to this CRADA is that of
               independent contractors and not agents of each other or joint venturers or partners. Each
               Party will maintain sole and exclusive control over its personnel and operations.

       13.10 Use or Name; Press Releases. By entering into this CRADA, the Government does not
             directly or indirectly endorse any product or service that is or will be provided, whether
             directly or indirectly related to either this CRADA or to any patent or other intellectual-
             property license or agreement that implements this CRADA by Collaborator, its
             successors, assignees, or licensees. Collaborator will not in any way state or imply that
             the Government or any of its organizational units or employees endorses any product or
             services. Each Party agrees to provide proposed press releases that reference or rely upon
             the work under this CRADA to the other Party for review and comment at least five (5)
             business days before publication. Either Party may disclose the Title and Abstract of the
             CRADA to the public without the approval of the other Party.

       13.1 l Reasonable Consent. Whenever a Party's consent or pennission is required under this
              CRADA, its consent or permission will not be unreasonably withheld.

       13.12 Export Controls. Collaborator agrees to comply with U.S. export law and regulations. If
             Collaborator has a need to transfer any CRADA Materials made in whole or in part by
             ICD, or ICD Materials, or ICD's Confidential Infonnation to a person located in a
             country other than the United States, to an Affiliate organized under the laws of a country
             other than the United States, or to an employee of Collaborator in the United States who
             is not a citizen or permanent resident of the United States, Collaborator will acquire any



      PHS ICT-CRADA                            Case Ref. No. _ __           MODEL ADOPTED June 18, 2009
      Page 19 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 21 of 42 Page ID
                                  #:27149




              and all necessary export licenses and other appropriate authorizations.

       13.13 Entire Agreement. This CRADA constitutes the entire agreement between the Parties
             concerning the subject matter of this CRADA and supersedes any prior understanding or
             written or oral agreement.

       13.14 Survivability. The provisions of Paragraphs 3.3, 3.4, 3.8, 4.2, 4.3, 5.3, 5.4, 6.1-9.2, 10.3-
             10.6, 11.1, 11.2, 12.1-12.3, 13.1-13.3, 13.7, 13.10 and 13.14 will survive the expiration or
             early tennination of this CRADA.



                                SIONATURES BEGIN ON THE NEXT PAGE




      PHS ICT-CRADA                           Case Ref. No. _ _             MODEL ADOPTED June 18, 2009
      Page20 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 22 of 42 Page ID
                                  #:27150




                                      PUBLIC HEALTH SERVICE
                        COOPERATIVE RESEARCH A.ND DEVELOPMENT AGREEMENT
                               FOR INTRAMURAL-PBS CLINICAL RESEARCH



                                             SIGNATURE PAGE


                                       ACCEPTED AND AGREED

       BY EXECUTING THIS AGREEMENT, EACH PARTY REPRESENTS THAT ALL STATEMENTS MADE HEREIN
       ARE TRUE, COMPLETE, AND ACCURATE TO THE BEST OF ITS KNOWLEDGE. COLLABORATOR
       ACKNOWLEDGES THAT IT MAY BE SUBJECT TO CRIMINAL, CIVIL, OR ADMINISTRATIVE PENALTIES
       FOR KNOWINGLY MAKING A FALSE, FICTITIOUS, OR FRAUDULENT STATEMENT OR CLAIM.

       FORICD:



       Isl James H. Doroshow                                          -8/8/12
                                                                       -~----
       James H. Doroshow, M.D.                                        Date
       Deputy Director for Clinical and Translational Research, NCI




       FOR COLLABORATOR:



       Isl Ava Jakobovits                                               8/13/12
       Aya Jakobovits, Ph.D.                                          Date
       President & Chief Executive Officer




       PHS ICT-CRADA                         Case Ref. No. _ __         MODEL ADOPTED June 18, 2009
       Page 21 of 52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 23 of 42 Page ID
                                  #:27151




                                      PUBLIC HEALTH SERVICE
                        COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                             FoRINTRAMURAL-PHS CLINICAL RESEARCH




                                   CONTACTS INFORMATION PAGE

                                             CRADA Notices

       ForlCD:                                          For Collaborator:

       Technology Transfer Center                       Aya Jakobovits, Ph.D.
       6120 Executive Blvd., Suite 450                  President & Chief Executive Officer
       Rockville. :MD 20852                             Kite Pharma, Inc.
       Tel. 301-496-0477                                I 0924 Le Conte Avenue
       Fax: 301-402-2117                                Los Angeles, CA 90024
                                                        Phone: (310) 824-9999. ext. 201
                                                        Fax: (31 Q) 824-9994



                                          Patenting and Licensing

       ForlCD:                                          For Collaborator (if separate from above):

       Division Director, Division of Technology            (same as above)
       Development and Transfer
       NIH Office of Technology Transfer
       6011 Executive Boulevard, Suite 325
       Rockville, Maryland 20852-3804
       Tel: 301-496-7057
       Fax:301-402-0220




                         Delivery of Materials Identified In Appendix B (if any)

       ForICD:                                          For Collaborator (if separate from above):

       Steven A. Rosenberg. M.D., Ph.D.                     (same as above)
       Surgery Branch. NCI
       10 Center Drive, MSC 1201
       Bldg. 1O. CRC Room 3-3940
       Bethesda, MD 20892-1201
       Tel. 301-496-4164
       Fax: 301-402-1738




       PHS ICT-CRADA                        Case Ref. No. _ __         MODEL ADOPTED June 18, 2009
       Page22 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 24 of 42 Page ID
                                  #:27152




                                          PUBLIC HEALTH SERVICE
                        COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                                FOR INTRAMURAL-PBS CLINICAL RESEARCH



                                             SUMMARY PAGE

             EITHER PARTY MAY, WITHOUT FURTHER CONSULTATION OR PERMISSION,
                        RELEASE THIS SUMMARY PAGE TO THE PUBLIC.

       TITLE OF CRADA: Cooperative Research and Development Agreement for the Development
       of NCI Proprietary Peripheral Blood Autologous T Cell Therapies Using Genetically Modified
       Peripheral. Blood Lymphocytes That Express NCI Proprietary T Cell Receptors and/or Chimeric
       Antigen Receptors for Use in the Inununothcrapy for Patients with Metastatic Cancer, Utilizing
       the Expertise of Kite Pharma in Development and Manufacturing of Cancer Irnmunotherapies

       PHS flCD] Component:                                  National Cancer Inslitute (NCI)

       ICD CRADA Principal Investigator:                     Steven A Rosenbern. M.D .. PhD.

       Collaborator:                                         Kite Pharma, Inc.

       Collaborator CRADA Principal Investigator:            Aya Jakobovits. Ph.D.

       Tenn of CRADA:                                        Five (5) years   from the Effective Date


                                 ABSTRACT OF THE RESEARCH PLAN:

       [The principal goa] of this CRADA is to develop and clinically evaluate safe and effel.1ive NCI
       proprietary genetically modified peripheral blood Autologous T Cell Therapy (ACT)/f cell
       receptor (TCR) products for treating patients with various advanced and metastatic cancer
       indications, utilizing the development expertise of Kite Phanna, Inc. ("Kite"). These ACT/fCR
       products consist of autologous peripheral blood lymphocytes genetically modified to express
       NCI proprietary T cell receptors (TCRs) or NCI proprietary chimeric antigen receptors (CARs)
       that target the patient's twnor cells (for the purposes of this Agreement, TCR will refer to TCR
       and/or CAR interchangeably). Specifically this CRADA will support 1) evaluation of the clinical
       safety and efficacy of current and future NCI proprietary ACTffCR products in relevant cancer
       indications and the development of optimized clinical and product protocols to be conducted by
       NCI; 2) optimization of ACT/TCR product manufacturing and characterization in compliance
       with cGMP, suitable for large multi-center trials and commercialization processes to broad
       patient populations; 3) generation and advancement to phase I/lla clinical trials of additional
       ACTffCR products, and the development of technologies to enhance ACT/TCR product potency
       and durability of clinical response].




       PHS ICT-CRADA                         Case Ref. No.                    MODEL ADOPTED June 18, 2009
       Page 23 of52
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 25 of 42 Page ID
                                  #:27153




                                     PUBLIC HEALTH SERVICE
                       COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                            FOR INTRAMURAL-PHS CLINJCAL RESEARCH


                                             APPENDIX A

                                          RESEARCH PLAN

                                            Title of CRADA
        Cooperative Research and Development Agreement for the Development of NCI Proprietary
        Peripheral Blood Autologous T Cell Therapies Using Genetically Modified Peripheral Blood
           Lymphocytes That Express NCI Proprietary T Cell Receptors and/or Chimeric Antigen
         Receptors for Use in the lmmunotherapy for Patients with Metastatic Cancer, Utilizing the
         Expertise of Kite Phanna in Development and Manufacturing of Cancer Immunotherapies

                                       NCI Principal Investigator
                                    Steven A. Rosenberg, M.D., Ph.D.
                                         Chief, Surgery Branch
                                    Center for Cancer Research (CCR)
                                     National Cancer Institute (NCI)

                                  Collaborator Principal Investigators
                                          Aya Jakobovits, Ph.D.
                                   President & Chief Executive Officer
                                            Kite Pharma, Inc.

                                             Term of CRADA
                        Five (5) years from the date of the final CRADA signature.



                                        GOALS OF THIS CRADA




                                  PROPRIETARY INFORMATION




       PHS ICT-CRADA                       Case Ref. No, _ __           MODEL ADOPTED June 18, 2009
       Page 24 of 52                                                                   Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 26 of 42 Page ID
                                  #:27154




                                           PUBLIC HEALTH SERVICE
                        COOPERATIVE RESEARCH         AND DEVELOPMENT AGREEMENT
                                FOR INTRAMURAL-PUS CLINICAL RESEARCH




                                       PROPRIETARY INFORMATION




                                                INTRODUCTION

      [The NCI Surgery Branch has extensive experience in the development of proprietary cell
      transfer therapies for the treatment of patients with metastatic cancer. Initial cell transfer studies
      utilized tumor infiltrating lymphocytes with anti-tumor activity obtained from resected tumor
      specimens from patients with metastatic melanoma. In a series of clinical trials utilizing cell
      transfer, objective responses were seen but many patients could not be treated because anti-tumor
      cells were not available. Thus these therapies developed by the Surgery Branch have not been
      able to benefit many patients and there is a clear need for the development of new and innovative
      approaches. The Surgery Branch then developed techniques to isolate genes encoding NCI
      proprietary TCR reactive with antigens expressed on cancers and transduced these TCR genes
      into patient lymphocytes to enable the generation in vitro of the large numbers of anti-tumor
      lymphocytes needed for patient treatment. In a murine model of this approach, TCR gene
      transfer into peripheral blood T cells was performed using a retroviral vector. The engineered
      peripheral b1ood T cells were shown to expand in vivo upon viral challenge and efficiently
      homed to effector sites. In addition, small numbers of TCR-transduced peripheral blood T cells
      promoted the rejection of antigen-expressing tumors in the mice. Retrovira] vector mediated
      gene transfer can be used to engineer human peripheral blood T ceUs with high efficiency.

      In early clinical trials, Dr. Rosenberg utilized lymphocytes transduced with an NCI proprietary
      anti-MART-l (Melanoma Antigen Recognized by T Cells-I) F4 TCR to treat patients with
      metastatic melanoma. Four of the 31 (13%) patients demonstrated a sustained objective
      regression of their metastatic melanoma assessed by standard RECIST (Response Evaluation
      Criteria In Solid Tumors) criteria. The low response rate in prior MART-1 TCR gene transfer
      protocol led the Surgery Branch to identify MART-1 reactive TCR with higher avidity than the
      MART-1 F4 TCR used in the prior gene therapy clinical trial. Dr. Rosenberg then treated 24

      PHS ICT-CRADA                            Case Ref. No.                 MODEL ADOPTED June 18, 2009
      Page 25 of 52                                                                         C011fidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 27 of 42 Page ID
                                  #:27155




                                          PUBLIC HEALTH SERVICE
                        COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                               FOR INTRAMURAL-PUS CLINICAL RESEARCH




       patients with metastatic melanoma using autologous PBL (peripheral blood lymphocytes)
       transduced with an improved NCI proprietary MART-I FS TCR following non-myeolablative
       chemotherapy. Six patients (25%) achieved an objective partial response. Dr. Rosenberg also
       conducted a clinical trial in 21 patients with metastatic melanoma using an NCI proprietary TCR
       that recognized the gpl00:154-162 melanoma peptide. This TCR was raised in an HLA (human
       lymphocyte antigen)-A2 transgenic mouse immunized with this peptide. Four patients (19%)
       achieved an objective partial response.

       Initial studies in patients with melanoma and other solid tumors have also been conducted using
       lymphocytes transduced with NCI proprietary TCRs targeting the MAGE-A3 (Melanoma
       Antigen A3), a cancer-testis antigen. Cancer-testis antigens (CTAs) are proteins expressed
       during fetal development but which are normally only expressed in the adult in the placenta and
       in non-MHC (Major Histocompatibility Complex) expressing genn cells of testis, yet are
       aberrantly expressed in many tumors; tlms CTA appear to represent ideal targets for tumor
       immunotherapy. More than 110 CTA genes or gene families have been identified that are
       expressed in multiple tumor types. Targeting peripheral blood T cells against tumor-associated
       cancer-testis antigens might selectively eliminate tumor cells while avoiding toxicity to nonnal
       tissue. To generate high avidity TCRs against MAGE-A3, Dr. Rosenberg's laboratory employed
       a transgenic mouse model that expresses the human HLA-A"'0201 molecule. Transgenic mice
       expressing the full-length HLA-A •0201 molecule were immunized with a previously identified
       naturally processed and presented HLA-A •0201 restricted peptide from MAGE-A3 [MAGE-A3:
       112-120 (KVAELVHFL)J along with a helper peptMe. Following two immunizations murine
       peripheral blood T cells could be identified that recognized the MAGE-A3 peptide as well as
       MAGE-A3 positive tumors. A high affmity TCR proprietary to NCI was obtained and was
       transduced into human peripheral blood T cells and to demonstrate active recognition of MAGE-
       A3 as well as other members of the MAGE family on human tumors. Four of 7 patients with
       metastatic melanoma and one of two patients with metastatic synovial cell sarcoma treated with
       autologous lymphocytes transduced with this MAGE-A3/A2 haplotype TCR have exhibited
       objective tumor regression including two patients with complete regressions ongoing at 6 and 12
       months. Neurologic side effects have been seen in 3 patients probably due to cross reaction with
       this targeted epitope expressed in MAGE-A9 in the brain. Attempts are underway in the Surgery
       Branch to generated murine receptors targeting different MAGE-A3 epitopes. Several other NCI
       proprietary TCRs as well as chimeric antigen receptors (CARs) proprietary to the NCI, which are
       based on antibody recognition of cell surface molecules, are under development in the Surgery
       Branch for possible use in transducing autologous lymphocytes for use in the treatment of cancer
       patients.

       Extensive research is needed to improve and simplify all aspects of production of genetically
       modified peripheral blood lymphocytes. The NCI Surgery Branch is expJoring the identification
       of new TCRs and CARs that recognize new cancer antigens, including CTA, and new ways to
       simplify the in vitro procedures needed to prepare the appropriate cell types for infusion. To
       make the treatment more widely available for larger patient populations, it is necessary for the
       NCI Surgery Branch to work with a corporate partner interested in helping to develop these

       PHS ICT-CRADA                         Case Ref. No. _ __           MODEL ADOPTED June 18, 2009
       Page 26 of52                                                                      Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 28 of 42 Page ID
                                  #:27156




                                     PUBLIC HEALTH SERVICE
                       COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                            FOR INTRAMURAL-PHS CLINICAL RESEARCH


      improved procedures to support the requirements for production of ACT/TCR under Good
      Manufacturing Practice (GMP) specifications and to advance these treatments to multi-center
      trials towards product approval by the FDA and commercialization. The recent approval of the
      Provenge® treatment for patients with prostate cancer by Dendreon Corporation, has
      demonstrated that a cell-based immunotherapy, where patient's cells are being shipped to a
      central manufacturing facility for manipulation and returned back to the clinic for patient
      treatment, can be approved by the FDA and can form the basis of a successful commercial effort.
      Tiris recent approval has stimulated considerable interest in the commercial development of
      similar cancer treatments].


                                         EXPERTISE OF THE PARTIES


      Dr. Steven A. Rosenberg has extensive experience in the development and application of his
      proprietary ACT/TCR-based therapies for patients with cancer. His laboratory has developed in
      vitro techniques for generating anti-tumor peripheral blood T cells by identifying genes encoding
      novel TCRs and generating CAR constructs (both TCRs and CARs proprietary to NCI), and
      transducing them into peripheral blood lymphocytes under conditions suitable for subsequent
      infusion, and has developed new strategies to enhance ACTfrCR product in vivo potency and
      survival. Dr. Rosenberg and his colleagues at the NCI Surgery Branch also have extensive
      experience in the design and conduct of clinical trials that evaluate ACT/TCR products to
      demonstrate their clinical benefit in cancer patients.

      Kite Phanna, Inc. ("Kite") has assembled a highly experienced team of senior level executives,
      scientists and clinicians who have extensive experience and a proven track record in the
      development of cancer immunotherapies. Kite's expertise includes areas of pre-clinical and
      clinical research and development, regulatory, manufacturing, and product quality control and
      assurance. Kite's team has been involved with advancement to the clinic of more than 10
      different novel cancer therapies, mostly immunotherapies, including two that have received FDA
      approval and are being commercialized. In addition, the Kite team has broad experience in
      selecting and validating tumor-specific targets for immunotherapy, developing human antibody
      technologies, as well as selecting, characterizing and developing therapeutic tumor-specific
      monoclonal antibodies, and developing product and patient selection assays. Kite's overall
      expertise will facilitate and accelerate the development ofNCI's proprietary ACT/TCR products
      and their advancement to subsequent pivotal trials, FDA approval and commercialization. Kite is
      already engaged in identifying the critical steps required for production of GMP quality
      ACT/TCR products in sufficient supply for multi-center studies and the process modifications
      that will streamline the processes. In addition, Kite has identified a qualified Contract
      Manufacturing Organization (CMO) with expertise and capacity to support large phase II/III
      trials with ACT/TCR products. In parallel, the design of a dedicated ACT/TCR manufacturing
      facility to support the conduct of Kite's future ACT/TCR clinical studies is currently in progress.




      PHS ICT-CRADA                           Case Ref. No. _ __           MODEL ADOPTED June 18, 2009
      Page 27 of52                                                                        Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 29 of 42 Page ID
                                  #:27157




                                      PUBLIC HEALTH SERVICE
                        COOPERATIVE RESEARCH AND DEVELOPMENT AGRF:EMENT
                             FOR INTRAMURAL-PHS CLINICAL RESEARCH




       Thus, the combination of the scientific and clinical expertise of the NCI Surgery Branch together
       with Kite's clinical, regulatory, manufacturing, operation, and business capabilities represents an
       ideal collaboration opportunity to successfully develop and commercialize multiple NCI
       proprietary ACT/TCR products for patients with different cancer diseases, making these
       treatments widely available to patients in need. As outlined above, the NCI Surgery Branch and
       Kite have complementary expertise, capabilities and facilities that could be utilized to
       manufacture, qualify and develop these ACTffCR products, with the goal of realizing the
       application of this technology to a wide range of cancer indications.


                                             EXPERIMENT AL PLAN

       The experimental details that follow are approximate and may be changed upon mutual
       agreement of the NCI and Kite. Any change in the scope of this CRADA will be by mutual
       consent and written Amendment to the CRADA.




                  PROPRIETARY INFORMATION,WITHHELD THROUGH PAGE                                    g~




       PHS ICT-CRADA                           Case Ref. No. _ __           MODEL ADOPTED June I 8, 2009
       Page 28 of52                                                                        Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 30 of 42 Page ID
                                  #:27158




                                             PUBLIC HEALTH SERVICE
                         COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                                 FOR INTRAMURAL-PBS CLINICAL RESEARCH




                                                   APPENDIXB

               STAFFING, FUNDING AND MATERIALS/EQUIPMENT CONTRIBUTIONS
                                     OF THE PARTIES


                                              Staffing Contributions:

       ICD will provide scientific staff and other support necessary to conduct the research and other
       activities described in the Research Plan. ICUs scientific staff will include ICD's CRADA
       Principal Investigator and technical staff.

       ICD estimates that 3-5        person-years of effort per year will be required to complete the
       CRADA research.

       Collaborator will provide scientific staff and other support necessary to conduct the research and
       other activities described in the Research Plan. Collaborator's scientific staff will include
       Collaborator's Principal Investigator and technical staff.

       Collaborator estimates that    2-5    person-years of effort per year will be required to complete
       the CRADA research.

                                              Funding Contributions:

         Collaborator agrees to provide funds in the amount of $1,000,000.00 per year of the CRADA for
        ICD to use to acquire technical, statistical, and administrative support for the research activities,
         as well as to pay for supplies and travel expenses. Collaborator will provide funds in the amount
         of $250,000.00 on a uarterly basis. The first quarterly installment of$250,000.00 will be due

         ____
        within
      ......_
                                   of the Effective Date. Each subsequent installment will be due within
                        __, of each quarterly anniversary of the Effective Date. Collaborator agrees that
        ICD can allocate the funding between the various categories in support of the CRADA research
         as ICDs CRADA PI sees fit.

       CRADA PAYMENTS:

       Collaborator may make CRADA payments via www.pay.gov. If Collaborator makes CRADA
       payments by check, Collaborator will make the checks payable to the National Cancer Institute
       and will reference the CRADA number 02716 and title "Cooperative Research and Development
       Agreement for the Development of NCI Proprietary Peripheral Blood Aulologous T Cell
       Therapies Using Genetically Modified Peripheral Blood Lymphocytes That Express NCI
       Proprietary T Cell Receptors and/or Chimeric Antigen Receptors for Use in the lnununothcrapy
       for Patients with Metastatic Cancer. Utilizing the Expertise of Kite Pharma in the Development
       and Manufacturing of Cancer lmmunotherapies" on each check, and will send them via trackable
       mail or courier to:


       PHS ICT-CRADA                            Case Ref. No. _ __            MODEL ADOPTED June 18, 2009
       Page 40of52                                                                           Confulential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 31 of 42 Page ID
                                  #:27159




                                       PUBLIC HEALTH SERVICE
                         COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                              FOR INTRAMURAL-PHS CLINICAL RESEARCH




       CRADA Funds Coordinator
       Technology Transfer Center, NCI
       6120 Executive Blvd., Suite 450
       Rockville, MD 20852

       CRADA Travel Payments:
       Travel arrangements for all Government staff will be made in accordance with the Federal Travel
       Rules and Regulations, whether arranged by ICD and funded using either appropriated funds or
       CRADA funds, or arranged and funded directly by Collaborator.


                                      Materials/Equipment Contributions:

       ICD will provide the following ICD Materials for use under this CRADA:

              Test Article:    Peripheral blood lymphocytes transduced with T Cell Receptors (TCR) or
                               Chimeric Antigen Receptors (CAR) grown and processed under GMP
                               conditions, suitable for use in clinical trials under this CRADA, where
                               ICD holds the 1ND for these studies.

              JCD Materials:          ACT/TCR-related vectors, cells Jines, cell banks, reagents and
                                      product, as well as product characterization and release assays in
                                      support of process transfer and validation at CMO.

              Capital Equipment:      None


       Collaborator will provide the following Collaborator Materials and/or capital equipment for use
       under this CRADA:

              Test Article:    Peripheral blood lymphocytes transduced with T Cell Receptors (TCR) or
                               Chimeric Antigen Receptors (CAR) grown and processed under GMP
                               conditions, suitable for use in clinical trials under this CRADA, where
                               Collaborator holds the IND for these studies.

              Collaborator Materials:         None

              Capital Equipment:             None

       If either Party decides to provide additional Materials for use under this CRADA, those materials
       will be transferred under a cover letter that identifies them and states that they are being provided
       under the terms of the CRADA.




       PHS ICT -CRADA                          Case Ref. No. _ _ _           MODEL ADOPTED June 18, 2009
       Page 41 of52                                                                         Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 32 of 42 Page ID
                                  #:27160




                                       PUBLIC HEALTH SERVICE
                         COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                              FORINTRAMURAL-PHS CLINICAL RESEARCH




                                                 APPENDIXC

              MODIFICATIONS TO THE MODEL INTRAMURAL-PHS CLINICAL CRADA


       Amend the definition of"Background Invention" in Article 2 to read as follows:

       "Background Invention" means an Invention conceived and first actually reduced to practice
       before the Effective Date or an Invention conceived and first actually reduced to practice by
       either Party outside the scope of the Research Plan.

       Amend the definition of "CRADA Data" in Article 2 to read as follows:

       "CRADA Data''     means all recorded information first produced in the pcrfonnance of the
       Research Plan. ICD and PHS acknowledge and agree that notwithstanding the foregoing, the
       expression "CRADA Data" expressly excludes any and all data, results and information
       generated by or for or otherwise in the possession of either Party before the Effective Date, or
       generated or otherwise acquired by or on behalf of either Party after the Effective Date outside of
       the scope of this CRADA, which data, results and information shall be deemed to be the
       exclusive property of the Party possessing such data, results and infonnation.

       Amend the definition of "CRADA Materials" In Article 2 to read as follows:

       "CRADA Materials" means all tangible materials first produced in the performance of the
       Research Plan other than CRADA Data. lCD and PHS acknowledge and agree that
       notwithstanding the foregoing, the expression "CRADA Materials" expressly excludes any and
       all materials generated by or for or otherwise in the possession of either Party before the
       Effective Date, or generated or otherwise acquired by or on behalf of either Party after the
       Effective Date outside of the scope ofthis CRADA, which materials shall be deemed to be the
       exclusive property of the Party possessing such materials.

       Amend the definition of "Protocol" in Article 2 to read as follows:

       "Protocol" means the formal, detailed and written description of a study to be perfonned as
       provided for in the Research Plan. It describes the objective(s), design, methodology, statistical
       considerations, and organization of a trial. For the purposes of this CRADA, the term, Protocol,
       for clinical research involving Human Subjects, includes any and all associated documents,
       including informed consent forms, to be provided to Human Subjects and potential participants
       in the study. Protocols written and conducted under the Research Plan during the term of the
       CRADA will be mutually agreed to by the Parties. Associated documents for such Protocols will
       also be mutually agreed to by the Parties.




       PHS ICT-CRADA                           Case Ref. No. _ __           MODEL ADOPTED June 18, 2009
       Page 42 of52                                                                        Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 33 of 42 Page ID
                                  #:27161




                                          PUBLIC HEAL TH SERVICE
                        COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                                FOR INTRAMURAL-PHS CLINICAL RESEARCH




       Amend the definition of "Test Article" in Article 2 to read as follows:

       "Test Article" means, in accordance with 21 C.F.R. 50.3 G), any drug (including a biological
       product), medical device, food additive, color additive, electronic product, or any other article
       subject to regulation under the Federal Food, Drug, and Cosmetic Act that is intended for
       administration to humans or animals, including a drug or biologic as identified in the Research
       Plan and Appendix B, that is used within the scope of the Research Plan. The Test Article may
       also be referred to as Investigational Agent, Study Material, or Study Product. For the purposes
       of this CRADA, "Test Article" shall be provided solely by the Party which is the IND holder for
       a clinical study.


       Amend Section 3.2 to read as follows:

       3 .2    Research Plan. The Parties recognize that the Research Plan describes the coUaborative
       research and development activities they will undertake and that interim research goals set forth
       in the Research Plan are good faith guidelines. Should events occur that require modification of
       these goals, then by mutual agreement the Parties can modify them tluough an amendment,
       according to Paragraph 13.6. The Parties shall use reasonable efforts to achieve the goals and
       objectives of the Research Plan in an efficient and expeditious manner.


       Amend Section 3.3 to read as follows:

       3.3     Use and Disposition of Collaborator Materials and ICD Materials. The Parties agree
       to use Collaborator Materials and ICD Materials (together with all related written information)
       only in accordance with the Research Plan and Protocol(s), not to transfer these materials or
       written information to third parties except in accordance with the Research Plan and Protocol(s)
       or as approved by the owning or providing Party, and, upon expiration or tennination of the
       CRADA, to dispose of these materials and written infonnation as directed by the owning or
       providing Party.


       Amend Section 3.6 to read as follows:

       3.6     Clinical Investigator Responsibilities. The Clinical Investigator will be required to
       submit, or to arrange for submission of, each Protocol associated with this CRADA to the IRB.
       In addition to the Protocol all associated documents, including informational documents and
       advertisements, must be reviewed and approved by the IRB before starting the research. The
       research will be done in strict accordance with the Protocol(s) and no substantive changes in a
       finalized Protocol will be made unless mutually agreed upon, in writing, by the Parties.
       Research will not commence (or will continue unchanged, if already in progress) until each
       substantive change to a Protocol, including those required by either the FDA or the IRB, has
       been integrated in a way acceptable to the Parties, submitted to the FDA (if applicable) and


       PHS ICT-CRADA                           Case Ref. No.               MODEL ADOPTED June 18, 2009
       Page 43 of52                                                                       Confidential
•   Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 34 of 42 Page ID
                                      #:27162




                                          PuBLIC HEALTH SERVICE
                            COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                                    FOR INTRAMURAL-PHS CLINICAL RESEARCH




          approved by the JRB..._The CRADA Principal Investigators shall conduct the Study and use
          his/her reasonable efforts to complete the research in a professional manner in accordance with
          the highest professional standards. The NCI CRADA Principal Investigator shall be an
          employee ofICD. Neither Party shall be a party to any agreement nor have any obligation that
          conflicts with the provisions of this CRADA, and shall not enter into such an conflicting
          agreement during the research conducted under this CRADA. If either researcher designated as
          the CRADA Principal Investigator is removed, unable or unwilling to continue in his or her role
          as CRADA Principal Investigator or terminates his or her employment relationship with the
          respective Party, then that Party shall promptly provide written notice to the other Party, and
          shall use its reasonable efforts to find a suitable replacement to assume the role of CRADA
          Principal Investigator. The other Party's in its sole discretion, may elect not to accept such
          replacement, in which event either Party shall have the right to terminate the research and this
          CRADA subject to the terms in Article 10 of this CRADA. In the event that the other Party
          accepts such replacement, a Party shall ensure that in such replacement, its CRADA Principal
          Investigator agrees to adhere to the terms and conditions applicable to the CRADA Principal
          Investigator under this CRADA.


          Amend Section 3. 7 to read as follows:

          3. 7   lnvestigational Applications.

                 3. 7.1   If an IND is required, the Parties will decide which Party will be the IND Sponsor
                          and the IND Sponsor will submit an IND. All Clinical Investigators must have
                          completed registration documents on file (1572 forms).

                 3.7.2    When a Party files the IND, the other Party agrees to provide the filing party
                          background data and information necessary to support the IND. The Parties
                          further agree to provide a letter of cross-reference to all data and pertinent
                          regulatory filings sponsored by a Party under this CRADA. Both Parties'
                          employees will be reasonably available to respond to inquiries from the FDA
                          regarding information and data contained in the Party's IND, DMF, other filings,
                          or other information and data provided to one Party by the other Partypursuant to
                          this Article 3.
                 3. 7.3   If a Party supplies Confidential lnfonnation to the other Party in support of an
                          IND that is filed, this information will be protected in accordance with the
                          corresponding confidentiality provisions of Article 8.

                 3.7.4    Collaborator may sponsor its own clinical trials and hold its own IND for studies
                          performed outside the scope of this CRADA. All data from those clinical trials are
                          proprietary to Collaborator for purposes of this CRADA.




          PHS ICT-CRADA                            Case Ref. No. _ __         MODEL ADOPTED June 18, 2009
          Page 44 of52                                                                       Confulentilll
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 35 of 42 Page ID
                                  #:27163




                                    PUBLIC HEALTH SERVICE
                       COOPERATNE RESEARCH AND DEVELOPMENT AGREEMENT
                            FOR INTRAMURAL-PBS CLINICAL RESEARCH



       Amend Section 3.8 to read as follows:

      3.8     Test Article Information and Supply. Collaborator agrees to provide !CD without
      charge and on a schedule that will ensure adequate and timely perfonnance of the research, a
      sufficient quantity of fonnulated and acceptably labeled, clinical-grade Test Article (and, as
      required by the Protocol(s), Placebo) to complete the clinical trial(s) agreed to and approved
      under this CRADA, where Collaborator holds the IND for these studies. Collaborator will
      provide a Certificate of Analysis to ICD for each lot of the Test Article provided. ICD agrees to
      supply a sufficient quantity of formulated and acceptably labeled, clinical-grade Test Article to
      complete the clinical trial(s) under this CRADA, where ICD holds the IND for these studies,
      ICD will maintain a Certificate of Analysis for each lot of the Test Article provided.


      Amend Section 3.9 to read as follows:

      3.9      Test Article Delivery and Usage. Collaborator will ship the Test Article and, if
      required, Placebo to ICD in containers marked in accordance with 21 C.F.R. § 312.6for all
      clinical studies in accordance with their respective obligations under Sections 3.8 and 10.3 where
      Collaborator holds the IND. ICD agrees that the Clinical Investigators will keep appropriate
      records and take reasonable steps to ensure that the Test Article is used in accordance with the
      Protocol(s) and applicable FDA regulations. In addition, !CD agrees that the Test Article
      provided by the Collaborator (and all Confidential Information supplied by Collaborator relating
      to the Test Article) will be used solely for the conduct of the CRADA research and development
      activities. Furthennore, ICD agrees that no analysis or modification of the Test Article provided
      by the Collaborator will be perfonned without Collaborator's prior written consent. At the
      completion of the Research Plan, any unused quantity of Test Article will be disposed unless
      otherwise mutually agreed by the parties. Phannacy contacts at ICD will be detennined by ICD
      and communicated to Collaborator.


       Amend Section 4,1 to read as follows:

      4.1     Interim Research and Development Reports. The CRADA Pis shall exchange
      infonnation regarding the status of the work hereunder and the results thereof regularly (and not
      Jess than quarterly), in writing. This exchange may be accomplished through meeting minutes,
      detailed correspondence, circulation of draft manuscripts, Steering Committee reports, copies of
      Annual Reports and any other reports updating the progress of the CRADA research. However,
      the Parties must exchange updated Investigator's Brochure, formulation and preclinical data, and
      toxicology findings, as they become available. Additionally, each Party shall update the other
      Party orally and to respond orally to inquiries not less than monthly regarding the status of the
      work hereunder and the results thereof. Such updates shall be either by telephone or in person,




       PHS ICT-CRADA                           Case Ref. No .              MODEL ADOPTED June 18, 2009
       Page 45 of52                                                                       C-Onfulential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 36 of 42 Page ID
                                  #:27164




                                           PUBLIC HEAL TH SERVICE
                         COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                              FOR lNTRAMURAL-PHS CLINICAL RESEARCH




       as mutually agreed by the parties; provided, that not less than once every I       0      1. the
       Parties anticipate that such updates shall be in person at a mutually agreed location.


       Amend Section 5.2 to read as follows:

       5.2     ICD Staffing. No ICD employees will devote 100% of their effort or time to the research
       and development activities under this CRADA. ICD will not use funds provided by Collaborator
       under this CRADA for ICD personnel to pay the salary of any pennanent ICD employee.
       Although personnel hired by ICD using CRADA funds will focus principally on CRADA
       research and development activities, Collaborator acknowledges that these personnel may
       nonetheless make contributions to other research and development activities, and such other
       activities will be outside the scope of this CRADA.


       Section 5.4 is deleted in its entirety and is ofno force or effect in this CRADA.


       Amend Section 6.5 to read as follows:

       6.5     Prosecution of Patent Applications. The Party filing a Patent Application will provide
       the non-filing Party with a copy of any official communication or tiling relating to prosecution of
       the Patent Application within I         O       !Of transmission of the communication or filing.
       The non-filing Party shall have reasonable opportunity to comment thereon, and the filing Party
       shall reasonably consider such comments. Each Party will also provide the other Party with the
       power to inspect and make copies of all documents retained in the applicable Patent Application
       or Patent file. The Parties agree to consult with each other regarding the prosecution of Patent
       Applications directed to joint CRADA Subject Inventions. If Collaborator elects to file and
       prosecute Patent Applications on joint CRADA Subject Inventions, then Collaborator agrees to
       use the U.S.P.T.O. Customer Number Practice and/or grant PHS a power(s) of attorney (or
       equivalent) necessary to assure PHS access to its intellectual property rights in these Patent
       Applications. PHS and Collaborator will cooperate with each other to obtain necessary
       signatures on Patent Applications, assignments, or other documents.




       PHS JCT -CRADA                          Case Ref. No.                 MODEL ADOPTED June 18, 2009
       Page 46 of52                                                                         Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 37 of 42 Page ID
                                  #:27165




                                      PUBLIC HEALTH SERVICE
                        COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                             FOR INTRAMURAL-PHS CLINICAL RESEARCH




       Amend Section 7.1 to read as follows:

       7,1    Background Inventions. Other than as specifically stated in this Article 7, nothing in
       this CRADA will be construed to grant any rights in one Party's Background Invention(s) to the
       other Party, except to the extent necessary for the Parties to conduct the research and
       development activities described in the Research Plan.

       Collaborator understands that any license agreement executed by PHS with Collaborator for a
       CRADA Subject Invention or Background Invention grants Collaborator rights to the PHS-
       owned intellectual property specified in the license agreement within the agreed field of use.
       This license agreement(s) should not be construed by Collaborator as a license to any third party
       proprietary agents utilized in the CRADA Research Plan or as freedom to operate in view of any
       third party proprietary agents.


      Amend Section 7.2 to read as follows:

      7.2      Collaborator's l,icense Option to CRADA Subject Inventions. With respect to
      Government rights to any CRADA Subject Invention made solely by an ICD cmploycc(s) or
      made jointly by an ICD employee(s) and a Collaborator employee(s) for whkh a Patent
      Application was filed, PHS hereby grants to Collaborator an exclusive option to elect an
      exclusive or, (in the sole discretion of Collaborator) nonexclusive, commercialization license.
      The license will be substantially in the fonn of the appropriate model PHS license agreement and
      will fairly reflect the nature of the CRADA Subject Invention, the relative contributions of the
      Parties to the CRADA Subject Invention and the CRADA, a plan for the development and
      marketing of the CRADA Subject Invention, the risks incurred by Collaborator, and the costs of
      subsequent research and development and third party intellectual property and technology
      needed to bring the CRADA Subject Invention to the marketplace. The field of use of the
      license will be commensurate with the scope of the Research Plan, except for diagnostic tools.
      The field of use for an exclusive license for diagnostic tools is limited to those products that
      require regulatory approval.


       Amend Section 7.3 to read as follows:

      7 .3    Exercise of Collaborator's Lkense Option. To exercise the option of Paragraph 7.2
      Collaborator must submit a written notice to the PHS Patenting and Licensing Contact identified
      on the Contacts Information Page (and provide a copy to the ICD Contact for CRADA Notices)
      within four (4) months after either (i) Collaborator receives written notice from PHS that the
      Patent Application has been filed or (ii) the date on which Collaborator files the Patent
      Application. The written notice exercising this option will include a completed "Application for
      License to Public Health Service Inventions" and will initiate a negotiation period that expires
      ten (10) months after the exercise of the option. If PHS has not responded in writing to the last

      PHS JCT-CRADA                            Case Ref. No.               MODEL ADOPTED June l 8, 2009
      Page 47 of 52                                                                       Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 38 of 42 Page ID
                                  #:27166




                                           PUBLIC HEALTH SERVICE
                           COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                                FOR INTRAMURAL-PBS CLINICAL RESEARCH



       proposal by Collaborator within this ten (10) month period, the negotiation period will

       be extended to expire!        0       ! after PHS so responds, during which month Collaborator
       may accept in writing the final license proposal of PHS. In the absence of Collaborator's
       exercise of the option, or upon election of a nonexclusive license, PHS will be free to license the
       CRADA Subject Invention to others. These ti.me periods may be extended at the reasonable
       discretion of PHS upon good cause shown in writing by Collaborator.


       Amend Section 8.2.2 to read as follows:

      8.2.2 CRADA Materials. Collaborator and ICD will use reasonable efforts to keep
      descriptions of CRADA Materials confidential until published or until corresponding Patent
      Applications are filed. Collaborator acknowledges that the basic research mission of PHS
      includes sharing with third parties for further research those research resources made in whole or
      in part with NIH funding. Consistent with this mission and the tenets articulated in "Sharing of
      Biomedical Research Resources: Principles and Guidelines for Recipients of NIB Research
      Grants and Contracts", December 1999, available at
      http://ott.od.nih.gov/NewPages/RTguide_final.html, following publication either Party may
      make available to third parties for further research those CRADA Materials made jointly by both
      PHS and Collaborator. Notwithstanding the above, if those joint CRADA Materials are the
      subject of a pending Patent Application or a Patent, or were created using a patent-pending or
      patented material or technology, the Parties may agree to restrict distribution or freely distribute
      them. During the term of this CRADA, ICD shall not distribute joint CRADA Materials to any
      third party for any commercial purpose. Either Party may distribute those CRADA Materials
      made solely by the other Party only upon written consent from that other Party or that other
      Party's designee.

       Amend Section 8.3 to read as follows:

      8.3     Confidential Information. Each Party agrees to limit its disclosure of Confidential
      Information to the amount necessary to carry out the Research Plan, and will place a
      confidentiality notice on all this information. A Party orally disclosing Confidential Information
      to the other
      within!
                     Paw  will summarize the disclosure in writing and provide it to the other Party
                                I of the disclosure. Each Party receiving Confidential Infonnation agrees
      to use it only for the purposes described in the Research Plan. Subject to the requirements as set
      out in Section 8.6 regarding IPI. Collaborator shall have the right to share CRADA Data,
      CRADA Materials, reports and other Confidential Information relating, to this CRADA with
      third party contractors, actual or potential collaborators or licensees. and actual or potential
      investors, in each case subject to written confidentiality obligations no less restrictive than those
      as set out in this CRADA. Either Party may object to the designation of information as
      Confidential Jnfonnation by the other Party. Notwithstanding any other provision in this
      CRADA, although certain information concerning Collaborator Materials or Test Article
      provided under this Agreement is confidential and will be so stamped, Collaborator recognizes
      that the NIH PI may need to disclose certain information concerning CONFIDENTIAL materials

       PHS ICT-CRADA                             Case Ref. No. _ __          MODEL ADOPTED June 18, 2009
       Page48 of52                                                                          Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 39 of 42 Page ID
                                  #:27167




                                                 PUBLIC HEALTH SERVICE
                              COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                                    FOR INTRAMURAL-PBS CLINICAL RESEARCH




          to patients (or to physicians or scientists where such disclosure is made in order to directly
          facilitate the ongoing treatment of a patient, or the development of a treatment for a patient).
          Collaborator hereby authorizes such limited disclosures and the NTH PI agrees to promptly
          acknowledge to Collaborator the making of any such disclosure.


          Amend Section 8.4 to read as follows:

          8.4     Protection of Confidential Information. Except as otherwise set forth in this CRADA
          and subject to Paragraph 8.3, Confidential Tnfonnation will not be disclosed, copied, reproduced
          or otherwise made available to any other person or entity without the consent of the owning or
          providing Party except as required by a court or administrative body of competent jurisdiction, or
          federal law or regulation. Each Party agrees to use reasonable efforts to maintain the
          confidentiality of Confidential Infonnation, which will in no instance be less effort than the Party
          uses to protect its own Confidential Information. Each Party agrees that a Party receiving
          Confidential Information will not be liable for the disclosure of that portion of the Confidential
          Information which, after notice to and consultation with the disclosing Party, the receiving Party
          detennines may not be lawfully withheld, provided the disclosing Party has been given a
          reasonable opportunity to seek a court order to enjoin disclosure.


          Amend Section 8.6 to read as follows:

      8.6     Duration of Confidentiality ObUgation. The obligation to maintain the confidentiality
      of Confidential Information as described in Paragraph 8.3, will expire at the earlier of the date
      when the information is no longer Confidential Information as defined in Article 2 or! 0                I
      c:J after the expiration or termination date of this CRADA, except for IPI, for which the
      obligation to maintain confidentiality will extend indefinitely. Collaborator may request an
      extension to this term when necessary to protect Confidential Information relating Lo products
      not yet commercialized.


          Amend Section 8. 7 to read as follows:

          8. 7   Publication. The Parties are encouraged to make publicly available the results of their
          research and development activities. Before either Party submits a paper or abstract for
          publication or otherwise intends to publicly disclose information about a CRADA Sub· ect
          Invention, CRADA Data, or CRADA Materials, the other Party will have                 O         to
          review proposed manuscripts and    I       O      Ito review proposed abstracts an o.r ot er
          disclosures to assure that Confidential Information is protected. Either Party may request in
          writing that the proposed publication or other disclosure be delayed for up   to!       0      I
      !                   I as necessary to file a Patent Application, or for such other period as may be
          required by applicable law or regulation.


          PHS ICT-CRADA                            Case Ref. No, _ __            MODEL ADOPTED June 18, 2009
          Page 49 of 52                                                                         Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 40 of 42 Page ID
                                  #:27168




                                         PUBLIC HEALTH SERVICE
                       COOPERATIVE REsEARCH AND DEVEWPMENT AGREEMENT
                            FOR INTRAMURAL•PHS CLINICAL RESEARCH




      Amend Section 9.l to read as follows:

      9.1    Representations of ICD. ICD hereby represents to Collaborator that:

             9.1. l ICD has the requisite power and authority to enter into this CRADA and to
             perform according to its terms, and that !CD's official signing this CRADA has authority
             to do so.

             9.1.2 To the best of its knowledge and belief, neither ICD nor any of its personnel
             involved in this CRADA is presently subject to debarment or suspension by any agency
             of the Goverruncnt which would directly affect its performance of the CRADA. Should
             ICD or any of its persolUlel involved in this CRADA be debarred or suspended during the
             tenn of this CRADA, ICD will notify Collaborator within!         0         !of receipt of
             final notice.

             9.1.3 The execution and delivery of thls CRADA and the perfonnance of ICD 1 s
             obligations hereunder (a) do not conflict with or violate any requirement of applicable
             laws or regulations, and (b) do not conflict with, or constitute a default under, any
             contractual obligation ofICD.


      Amend Section 9.2 to read as follows:

      9.2    Representations and Warranties of Collaborator. Collaborator hereby represents and
      warrants to ICD that:

             9.2.1 Collaborator has the requisite power and authority to enter into this CRADA and
             to perform according to its terms, and that Collaborator's official signing this CRADA
             has authority to do so.

             9.2.2 Neither Collaborator nor any of its personnel involved in this CRADA, including
             Affiliates, agents, and contractors are presently subject to dcbannent or suspension by
             any agency of the Government. Should Collaborator or any of its personnel involved in
             this CRADA be debarred or suspended during the term of this CRADA, Collaborator will
             notify ICD within I        O         Iof receipt of final notice.

             9.2.3 Subject to Paragraph 12.3, and if and to the extent Collaborator bas agreed to
             provide funding under Appendix B, Collaborator is financially able to satisfy these
             obligations in a timely manner.

             9.2.4 The Test Article provided has been produced in accordance with the FDA's
             current Good Manufacturing Practice set out in 21 C.F.R §§ 210-211 and ICH QA7, and


      PHS ICT-CRADA                           Cl!Se Ref. No.              MODEL ADOPTED June 18, 2009
      Page 50 of52                                                                           Confltkntial
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 41 of 42 Page ID
                                  #:27169




                                           PuBLIC HEALTH SERVICE
                        COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                                FOR INTRAMURAL-PHS CLINICAL RESEARCH



              meets the specifications cited in the Certificate of Analysis and Investigator's Brochure
              provided.

              9.2.5 The execution and delivery of this CRADA and the performance of
              Collaborator's obligations hereunder (a) do not conflict with or violate any requirement
              of applicable laws or regulations, and (b) do not conflict with, or constitute a default
              under, any contractual obligation of Collaborator.


       Amend Section 10,3 to read as follows:

      10.3 Unilateral Termination. Either ICD or Collaborator may unilaterally terminate this
      CRADA at any time by providing written notice at least sixty (60) days before the desired
      termination date. ICD may, at its option, retain funds transferred to ICD before unilateral
      te.nnination by Collaborator for use in completing the Research Plan. If Collaborator terminates
      this Agreement before the completion of all approved or active Protocol(s) under this CRADA
      for which the Collaborator is the IND holder, then Collaborator will supply enough Test Article
      (and Placebo, if applicable) to complete these Protocol(s), unless tennination is for safety
      concerns. Upon any termination of this CRADA, ICD shall return or destroy (as directed by
      Collaborator) Collaborator's Confidential Information in ICD's possession or control except that
      !CD shall be entitled to retain one archival copy thereof for the purposes of detennining its
      obligations under this CRADA. Further, upon termination or suspension for any reason, the
      Parties shall cooperate and assist the other to promptly wind down all research and development
      activities under this CRADA, continuing only those activities deemed necessary by reasonable
      medical judgment to protect the health of the Human Subjects.


       Amend Section 10.4 to read as follows:

      10.4 Funding for ICD Personnel. If Collaborator has agreed to provide funding for !CD
      perso1U1el and this CRADA is mutually or unilaterally terminated by Collaborator before its
      expiration, then Collaborator agrees that funds aJrcady received by ICD for that purpose will be
      available to ICD for a period of I      O         !
                                                        after the termination date or until the expiration
      date of the CR.ADA, whichever occurs sooner.


       Amend Section 10.5 to read as follows:

      10.5 New Commitments. Neither Party will incur new expenses related to this CRADA after
      expiration, mutual termination, or a notice of a unilateral tennination and will, to the extent
      feasible, cancel all outstanding commitments and contracts by the termination date. Collaborator
      acknowledges that ICD will have the authority to retain and expend any funds already received
      by ICD for up to I       O      Isubsequent to the expiration or termination date to cover any
      unpaid costs obl igated during lhe tenn of the CRADA in undertaking the research and
      development activities set forth in the Research Plan.


      PHS ICT-CRADA                           case Ref. No.                 MODEL ADOPTED June 18, 2009
       Page 51 of52                                                                        Confidential
Case 2:17-cv-07639-SJO-KS Document 617-1 Filed 12/18/19 Page 42 of 42 Page ID
                                  #:27170




                                       PUBLIC HEALTH SERVICE
                         COOPERATIVE RESEARCH AND DEVELOPMENT AGREEMENT
                              FOR INTRAMURAL-PBS CLINICAL RESEARCH


       Section 10.6 is deleted in its entirety and is of no force or effect in this CRADA.




       Amend Section 13.7 to read as follows:

       13. 7 Assignment, Neither this CRADA nor any rights or obligations of any Party hereunder
       shall be assigned or otherwise transferred by either Party without the prior written consent of the
       other Party except that Collaborator without such consent may assign this Agreement and its
       rights and obligations hereunder to any one or more of its Affiliates. Collaborator will notify
       NIH upon such assignment to its Affiliates of such rights or obligations herewider. Collaborator
       shall always have the right to perform any or all of its obligations and exercise any or all of its
       rights under this Agreement through any one or more of its Affiliates. The Collaborator
       acknowledges the applicability of 41 U.S.C. § 15, the Anti Assignment Act, to this Agreement.
       The Parties agree that the identity of the Collaborator is material to the perfonnance of this
       CRADA and that the duties under this CRADA are nondelegable.




       PH$ ICT-CRADA                           Case Ref. No. _ __            MODEL ADOPTED June 18, 2009
       Page 52 of52                                                                         Confidential
